DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s paper filed on 4/25/2022 have been received and entered. Claims 1-20 are pending in the application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.
Applicant’s remark has been considered.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable over the prior art of record.
Regarding claims 1 and 11, none of the prior art of record whether taken singularly or in combination to teach or suggest iteratively modifying the microwave filter design, by the computing system until a circuit scattering matrix of the microwave filter design over a predetermined frequency range corresponds to the set of specifications; and generating, by the computing system, a filter design description file for input to a manufacturing process. It is these limitations as they are claimed in the combination with other limitations of claim in receiving an initial microwave filter design and a set of specifications, the microwave filter design including a plurality of resonators, each resonator represented by a respective equivalent circuit model comprising resistive and reactive circuit components, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Turner et al (US 20170364611) discloses method of designing an acoustic microwave filter in accordance with frequency response requirements. The method comprises selecting an initial filter circuit structure including a plurality of circuit elements comprises at least one resonant element and at least one other reactive circuit element, selecting circuit response variable based on the frequency response requirements, selecting a value for each of the circuit elements based on the selected circuit response variables to create an initial filter circuit design, transforming the resonant element and the other reactive circuit element of the initial filter circuit design into at least one acoustic resonator model to create an acoustic filter circuit design, adding parasitic effects to the acoustic filter circuit design to create a pre-optimized filter circuit design, but does not expressly disclose the above features of claims 1 and 11.
Turner et al (US 20170083640) discloses a method of manufacturing a telecommunications system, comprising: selecting an initial filter circuit structure including a plurality of circuit elements comprising at least one resonant element and at least one other reactive circuit element; selecting circuit response variable based on frequency response requirement; selecting a value for each of the circuit elements based on the selected circuit response variables to create an initial filter circuit design; transforming the at least one resonant element and the at least one other reactive circuit element of the initial filter circuit design into at least one acoustic resonator model to create an acoustic filter circuit design; optimizing the acoustic filter circuit design to create a final filter circuit design; constructing the acoustic microwave filter based on the final filter circuit design; and constructing a front end of the telecommunications system incorporating the acoustic microwave filter, but does not expressly disclose the above features of claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Turner et al (US 20170083640) discloses network synthesis design of microwave acoustic wave filters.
 	Turner et al (US 20170364611) discloses network synthesis design of microwave acoustic wave filter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865